     Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 1 of 20



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 JULIE GORDON KITZIGER                                               CIVIL ACTION


 VERSUS                                                              CASE NO. 20-386


 GULFSTREAM SERVICES, INC.                                           SECTION: “G”(4)



                                   ORDER AND REASONS

       Pending before the Court are Defendant Gulfstream Services, Inc.’s (“Gulfstream”)

“Motion to Dismiss Plaintiff’s First Amended, Restated and Superseding Complaint”1 and

“Motion to Stay Pending Decision on Motion to Dismiss Plaintiff’s First Amended, Restated and

Superseding Complaint.”2 In this litigation, Plaintiff Julie Gordon Kitziger (“Plaintiff”) alleges

that her former employer, Gulfstream, subjected her to discrimination on the basis of her age and

gender.3 In the motion to dismiss, Gulfstream argues that Plaintiff’s claims should be dismissed

because they are time-barred.4 Considering Gulfstream’s motions, the memoranda in support and

opposition, the record, and the applicable law, the Court denies the motion to dismiss and denies

the motion to stay as moot.

                                         I. Background

       On February 4, 2020, Plaintiff filed a pro se complaint against Gulfstream in this Court.5

Thereafter, Plaintiff retained counsel and filed a First Amended, Restated, and Superseding


       1
           Rec. Doc. 17.
       2
           Rec. Doc. 18.
       3
           Rec. Doc. 1.
       4
           Rec. Doc. 17.
       5
           Rec. Doc. 1.


                                                1
      Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 2 of 20



Complaint.6 Plaintiff brings claims against Gulfstream under Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq., and the Age Discrimination in Employment Act of 1967, 29

U.S.C. § 621 et seq.7 Plaintiff alleges that she worked for Gulfstream as a salesperson from 2003

until she was terminated on September 28, 2015.8 During Plaintiff’s employment, Mike Mire

(“Mire”) was the majority owner and president of Gulfstream.9

       Plaintiff alleges that beginning in 2013 she was unlawfully discriminated against and

harassed based on her age and gender by Gulfstream’s management.10 For example, Plaintiff

alleges that, based on her gender, her successful sales accounts were taken from her and given to

less qualified men and that she was paid less than her male counterparts, despite having more

experience.11 Plaintiff alleges that Gulfstream’s management retaliated against her for complaining

about the harassment, eventually leading to her termination on September 28, 2015.12

       Prior to the instant lawsuit in this Court, Plaintiff filed a petition against Mire in 24th

Judicial District Court for the Parish of Jefferson, Louisiana on September 26, 2016.13 In the state

court litigation, Plaintiff brought claims against Mire “for negligent representation, detrimental

reliance, and enrichment without cause for [allegedly] inducing [Plaintiff] into the partnership or

joint venture, reaping the benefit of [Plaintiff’s] skills, book of business, and cash (in the form of




       6
           Rec. Docs. 10, 12.
       7
           Rec. Doc. 12 at 2.
       8
           Id. at 3.
       9
           Id.
       10
            Id. at 12.
       11
            Id. at 25.
       12
            Id at 15–17.
       13
            Id at 3.


                                                  2
      Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 3 of 20



diminished compensation payments), then breaching their agreement.”14 Plaintiff contends that

she originally sued Mire in his personal capacity in state court because Mire purposefully mislead

Plaintiff into believing that she was his partner in their efforts to grow and sell Gulfstream.15

Accordingly, Plaintiff alleges in the instant litigation that she reasonably believed when she filed

the state court action that, as Mire’s partner, her legal recourse was against Mire, personally, rather

than against Gulfstream as her employer under Title VII and the ADEA.16

       In the state court litigation, Mire filed peremptory exceptions of no cause of action, which

were denied by the state trial court.17 However, on September 24, 2019, the Louisiana Fifth Circuit

Court of Appeal reversed the state trial court’s decision, holding that Plaintiff’s causes of action

arose in the context of her employment relationship with Gulfstream.18 Plaintiff alleges that the

Louisiana Fifth Circuit’s decision was the first time that she was put on notice that her cause of

action against Mire was in reality against him as president and CEO of Gulfstream, not in an

individual capacity.19 On January 28, 2020, the Louisiana Supreme Court denied Plaintiff’s related

writ application.20

       In the interim, Plaintiff filed a Charge of Discrimination against Gulfstream with the EEOC

on November 8, 2019.21 The EEOC issued a notice of right to sue on November 28, 2020.22 Less


       14
            Id at 5.
       15
            Id.
       16
            Id.
       17
            Id. at 6.
       18
            Id. (citing Kitziger v. Mire, 19-87 at 5–9 (La. App. 5 Cir. 9/24/19); 280 So. 3d 302, 305–08).
       19
            Id. at 7.
       20
            Id.
       21
            Id.
       22
            Id.


                                                           3
      Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 4 of 20



than 90 days later, Plaintiff filed the original pro se complaint in this Court.23

       On June 30, 2020, Gulfstream filed the instant motion to dismiss.24 Gulfstream also filed

the motion to stay pending ruling on the motion to dismiss.25 On July 21, 2020, Plaintiff filed

oppositions to both motions.26 On August 6, 2020, Gulfstream, with leave of Court, filed reply

briefs in further support of both motions.27

                                       II. Parties’ Arguments

A.     Gulfstream’s Arguments in Support of the Motion to Dismiss

       In the instant motion, Gulfstream argues that all of Plaintiff’s claims should be dismissed

as time-barred.28 First, Gulfstream argues that Plaintiff did not file the EEOC charge within the

300-day limitation period applicable to her claims.29 Gulfstream asserts that the latest alleged date

of discrimination was in September 2015, when Gulfstream terminated her employment.30 Because

Plaintiff waited until November 8, 2019 to file the EEOC charge, Gulfstream argues that Plaintiff’s

claims are clearly untimely.31

       Second, Gulfstream contends that equitable relief is inappropriate in this case because

Plaintiff cannot show that she was unaware of the facts of discrimination prior to the expiration of




       23
            Id.
       24
            Rec. Doc. 17.
       25
            Rec. Doc. 18.
       26
            Rec. Docs. 26, 27.
       27
            Rec. Docs. 31, 33.
       28
            Rec. Doc. 17-1 at 1.
       29
            Id. at 7.
       30
            Id.
       31
            Id.


                                                   4
      Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 5 of 20



the filing period.32 Gulfstream asserts that equitable estoppel does not apply because Mire did not

conceal facts of Plaintiff’s discrimination.33 According to Gulfstream, Plaintiff contends that

equitable tolling or equitable estoppel should apply because “she reasonably believed that she was

Mike Mire’s partner” and thus decided she must “endure the harassment.”34 Even accepting these

allegations as true, Gulfstream asserts that Plaintiff has failed to show that her belief that she was

a “partner” was reasonable and has failed to show that this alleged misrepresentation concealed

the facts of discrimination.35 Additionally, Gulfstream argues that equitable tolling does not apply

because the alleged lack of notice of the employment discrimination claims was due to attorney

error.36

           Finally, Gulfstream alternatively argues that Plaintiff should have filed the EEOC charge

within 300 days of September 26, 2016, when she had retained counsel to pursue her claims against

Mire.37 Because Plaintiff had retained counsel at that time, Gulfstream asserts that she is presumed

to have actual or constructive knowledge of the statutory and administrative requirements for her

claims.38

B.         Plaintiff’s Arguments in Opposition to the Motion

           In opposition, Plaintiff asserts that the question of whether a party is eligible for equitable

tolling generally requires consideration of evidence beyond the pleadings and is often best



           32
                Id.
           33
                Id. at 8.
           34
                Id. at 10 (citing Rec. Doc. 12 at 15).
           35
                Id.
           36
                Id. at 11.
           37
                Id. at 14. The memorandum in support incorrectly references September 26, 2019. Id.
           38
                Id. at 15.


                                                             5
      Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 6 of 20



addressed on a motion for summary judgment or at trial.39 Despite Gulfstream’s suggestions to the

contrary, Plaintiff asserts that Gulfstream disputes the essential allegations in the Amended

Complaint and makes merit-based arguments suggesting that Plaintiff cannot claim tolling or

estoppel because she did not diligently protect her rights.40 Because the basic question of “whether

a litigant diligently pursued her rights is a question of fact,” Plaintiff asserts that the motion to

dismiss should be denied.41

        Alternatively, accepting the well-pleaded allegations in the Amended Complaint as true,

Plaintiff contends that she is entitled to equitable estoppel or tolling for three reasons: (1) Plaintiff

was “induced or tricked by [her] adversary’s misconduct into allowing the [filing] deadline to

pass;”42 (2) Plaintiff filed her EEOC charge during the “pendency of a suit between the same

parties in the wrong forum;”43 and (3) Plaintiff “exercised due diligence in pursuing her rights.”44

        First, Plaintiff asserts that Mire purposefully used an apparent partnership agreement

between the parties to silence Plaintiff’s complaints.45 Plaintiff contends that Mire tricked her into

believing she was Mire’s partner in their venture to sell Gulfstream, and Mire repeatedly implied

that if Plaintiff complained it would threaten the success of the sale.46 Plaintiff asserts that Mire

purposefully put her in an impossible position: to fulfil her duty of loyalty to their partnership, she




        39
             Rec. Doc. 26 at 1, 14.
        40
             Id. at 9.
        41
             Id. (quoting Diaz v. Sessions, 894 F.3d 222, 226 (5th Cir. 2018)).
        42
             Id. at 10 (quoting Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990)).
        43
             Id. (quoting Manning v. Chevron Chem. Co., 332 F.3d 874, 880 (5th Cir. 2003)).
        44
             Id. (quoting Granger v. Aaron’s, Inc., 636 F.3d 708, 712–13 (5th Cir. 2011)).
        45
             Id. at 15.
        46
             Id. at 17.


                                                            6
      Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 7 of 20



could not complain.47 Plaintiff alleges that Mire took these actions specifically to prevent her from

filing any administrative or legal claim against Gulfstream while he was trying to sell the

company.48

       Second, Plaintiff argues that she is entitled to tolling because she filed the EEOC charge

while her state court litigation against Mire was pending.49 Plaintiff asserts that she filed the EEOC

charge less than two months after the adverse ruling by the Louisiana Fifth Circuit Court of

Appeal.50 Plaintiff contends that Gulfstream cannot argue prejudice because Mire’s knowledge as

president and CEO are imputed to Gulfstream.51 Plaintiff acknowledges that she did not assert a

Title VII, ADEA, or Louisiana employment discrimination claim against Mire, but she asserts that

she did allege that she suffered workplace harassment and bullying at Gulfstream. 52 Plaintiff

asserts that she filed the state court lawsuit against Mire because she believed her termination and

mistreatment were related to Mire’s attempts to push her out of the joint venture to sell Gulfstream,

not necessarily in the context of an employment discrimination cause of action.53 Plaintiff contends

that she believed these things specifically because of Mire’s misrepresentations to her.54

       Third, Plaintiff asserts that she exercised due diligence in pursuing her rights.55 Plaintiff

concedes that her prior attorney made a fundamental error not pursuing the EEOC charge while


       47
            Id.
       48
            Id.
       49
            Id. at 18.
       50
            Id.
       51
            Id. at 18–19.
       52
            Id. at 19.
       53
            Id.
       54
            Id.
       55
            Id.


                                                  7
      Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 8 of 20



simultaneously pursuing the state court lawsuit.56 When the Louisiana Fifth Circuit definitely put

Plaintiff on notice that her claims really arose from her employment relationship with Gulfstream,

Plaintiff asserts that she immediately filed an EEOC charge.57 Accordingly, Plaintiff contends that

she is entitled to equitable tolling.58

C.      Gulfstream’s Arguments in Further Support of the Motion

        In reply, Gulfstream argues that the equitable doctrines do not apply to Plaintiff’s claims

as a matter of law.59 Gulfstream notes that Plaintiff clearly was aware of the facts necessary to

support a claim for discrimination prior to the accrual of the limitations period.60 Assuming

Plaintiff’s allegations that Mire made misrepresentations to Plaintiff prior to the sale of Gulfstream

in 2014 are true, Gulfstream notes that Plaintiff had nearly two more years after the sale before the

deadline for filing an EEOC charge expired in September 2016.61 Similarly, even assuming

Plaintiff did believe she and Mire were partners in a joint venture, Gulfstream asserts that notion

must have been dispelled when she was terminated from employment in 2015.62 Gulfstream

contends that the delay was clearly the result of attorney error, and therefore, even accepting

Plaintiff’s allegations as true, the equitable doctrines do not apply as a matter of law.63

        Second, Gulfstream asserts that this suit was not instituted during the pendency of a suit

between the same parties in the wrong forum because the claims and parties in the state court


        56
             Id. at 20–21.
        57
             Id. at 22.
        58
             Id.
        59
             Rec. Doc. 31 at 3.
        60
             Id. at 4–5.
        61
             Id. at 5.
        62
             Id.
        63
             Id. at 4, 6.


                                                  8
      Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 9 of 20



litigation differ from the instant suit.64 Gulfstream notes that Plaintiff did not assert discrimination

of any kind in the state court litigation.65 Therefore, Gulfstream argues that the “wrong forum”

doctrine does not apply as a matter of law.66

       Third, Gulfstream contends Plaintiff cannot point to the state court litigation to show that

she diligently pursued her discrimination claims against Gulfstream because she did not assert a

discrimination claim in the state court litigation.67 To the contrary, Gulfstream notes that Plaintiff

chose to forego a discrimination claim in favor of asserting claims against Mire in his personal

capacity.68 Gulfstream argues that is not within the spirit of the equitable doctrines or the applicable

case law to permit Plaintiff to assert entirely different claims years after her deadline expired

merely because her first theory of recovery failed.69

       Finally, Gulfstream argues that it would suffer prejudice if the Court allowed Plaintiff’s

case to proceed despite her substantial delay in filing the EEOC charge. 70 Gulfstream asserts that

Plaintiff insisted throughout the state court litigation that her claims were not related to her

employment and were not asserted against Gulfstream.71 Because Plaintiff’s claims in the instant

suit differ from those in the state court litigation, Gulfstream contends that the evidence and

witnesses at issue in the instant suit will differ.72 Given the passage of several years, Gulfstream


       64
            Id. at 6.
       65
            Id. at 7.
       66
            Id. at 8.
       67
            Id.
       68
            Id.
       69
            Id. at 9.
       70
            Id.
       71
            Id. at 10.
       72
            Id.


                                                   9
      Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 10 of 20



argues that relevant evidence may no longer be available, which would severely prejudice the

defense.73

                                               III. Legal Standard

         Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.”74 A motion to dismiss for failure to state

a claim is “viewed with disfavor and is rarely granted.”75 “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to state a claim for relief that is

plausible on its face.”76

         The “[f]actual allegations must be enough to raise a right to relief above the speculative

level.”77 The complaint need not contain detailed factual allegations, but it must offer more than

mere labels, legal conclusions, or formulaic recitations of the elements of a cause of action.78 That

is, the complaint must offer more than an “unadorned, the defendant-unlawfully-harmed-me

accusation.”79

         Although a court must accept all “well-pleaded facts” as true, a court need not accept legal

conclusions as true.80 “[L]egal conclusions can provide the framework of a complaint, [but] they




         73
              Id.
         74
              Fed. R. Civ. P. 12(b)(6).
         75
              Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).
         76
            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007))
(internal quotation marks omitted).
        77
           Twombly, 550 U.S. at 555. Put another way, a plaintiff must plead facts that allow the court to draw a
“reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.
         78
              Id.
         79
              Id.
         80
              Iqbal, 556 U.S. at 677–78.


                                                          10
      Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 11 of 20



must be supported by factual allegations.”81 Similarly, “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements” will not suffice. 82 If the factual

allegations are insufficient to raise a right to relief above the speculative level, or if it is apparent

from the face of the complaint that there is an “insuperable” bar to relief, the claim must be

dismissed.”83

                                                    IV. Analysis

        In the instant motion, Gulfstream argues that all of Plaintiff’s claims should be dismissed

as time-barred.84 As an initial matter, Plaintiff asserts that the motion to dismiss should be denied

because this issue is best addressed in the context of a motion for summary judgment.85

Specifically, because the basic question of “whether a litigant diligently pursued her rights is a

question of fact,” Plaintiff asserts that the motion to dismiss should be denied.86 The issue of

whether a plaintiff is entitled to tolling or estoppel is an “equitable, often fact-intensive inquiry in

which courts are instructed to avoid mechanical rules and instead to draw upon decisions made in

other similar cases for guidance.”87 However, the Fifth Circuit has affirmed numerous district court

orders granting a Rule 12(b)(6) motion to dismiss based on timeliness even where equitable tolling

was raised.88 Accordingly, the Court proceeds to the merits of Gulfstream’s motion.


        81
             Id. at 679.
        82
             Id. at 678.

         Carbe v. Lappin, 492 F.3d 325, 328 n.9 (5th Cir. 2007); Moore v. Metro. Human Serv. Dep’t, No. 09-6470,
        83

2010 WL 1462224, at * 2 (E.D. La. Apr. 8, 2010) (Vance, J.) (citing Jones v. Bock, 549 U.S. 199, 215 (2007)).
        84
             Rec. Doc. 17-1 at 1.
        85
             Rec. Doc. 26 at 11.
        86
             Id. (quoting Diaz v. Sessions, 894 F.3d 222, 226 (5th Cir. 2018)).
        87
             Palacios v. Stephens, 723 F.3d 600, 605 (5th Cir. 2013) (internal citations and quotation marks omitted).
        88
           Saldana-Fountain v. United States, 693 F. App’x 295 (5th Cir. 2017); Harris v. Boyd Tunica, Inc., 628
F.3d 237 (5th Cir. 2010); Teemac v. Henderson, 298 F.3d 452, 458 (5th Cir. 2002).


                                                           11
      Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 12 of 20



        The Fifth Circuit “has long required plaintiffs to exhaust their administrative remedies

before bringing suit” in federal court under Title VII and the ADEA.89 In order to file suit under

Title VII or the ADEA in federal court, a plaintiff must first file a charge with the EEOC within

300 days of the alleged discriminatory act.90 Once the EEOC issues a right-to-sue letter to the party

who has filed the EEOC charge, that party has 90 days to file an action in federal court.91

        Plaintiff concedes that she did not timely file an EEOC charge within 300 days of her

termination on September 28, 2015.92 In fact, Plaintiff did not file the EEOC charge until

November 8, 2019, over four years later.93 Nevertheless, Plaintiff contends that the case should

not be dismissed because she has alleged facts supporting equitable tolling or equitable estoppel.94

        “The timely filing of a complaint with the EEOC is not a jurisdictional requirement; the

limitation statute is subject to estoppel and equitable tolling.”95 “A defendant is equitably estopped

from asserting that a claim is time-barred where its conduct induced a plaintiff to refrain from

exercising its rights. ‘Equitable tolling focuses on the plaintiff’s excusable ignorance of the




         89
            Price v. Choctaw Glove & Safety Co., 459 F.3d 595, 598 (5th Cir. 2006) (Title VII). See also Walton-Lentz
v. Innophos, Inc., 476 F. App’x 566, 569 (5th Cir. 2012) (ADEA).
        90
           Price, 459 F.3d at 598 (citing 42 U.S.C. § 2000e, et seq.); Walton-Lentz, 476 F. App’x at 570 (citing 29
U.S.C. § 626(d)(1)(B)).
        91
             Price, 459 F.3d at 598 (citing 42 U.S.C. § 2000e, et seq.).
        92
             Rec. Doc. 26 at 10.
        93
             Rec. Doc. 12 at 7.
        94
             Id.
         95
            Conaway v. Control Data Corp., 955 F.2d 358, 362 (5th Cir. 1992) (citing Zipes v. TransWorld Airlines,
Inc., 455 U.S. 385, 393 (1982)).


                                                           12
      Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 13 of 20



employer's discriminatory act.’”96 However, these equitable doctrines “are to be applied

sparingly.”97 The plaintiff bears the burden of demonstrating entitlement to tolling or estoppel.98

        The Fifth Circuit has articulated three potential bases for equitable tolling in employment

discrimination cases: “(1) the pendency of a suit between the same parties in the wrong forum; (2)

plaintiff’s unawareness of the facts giving rise to the claim because of the defendant’s intentional

concealment of them; and (3) the EEOC’s misleading the plaintiff about the nature of her rights.”99

However, this list is not exhaustive, and the Fifth Circuit has opined that there may be other bases

that warrant equitable tolling.100

        Accepting the facts alleged in the Amended Complaint as true, the first basis is not

applicable here. The Fifth Circuit has made clear that the first basis applies “during the pendency

of an action before a state court which had jurisdiction over the subject matter of the suit, but which

was the wrong forum under state law.”101 Equitable tolling applies where “the initial state court

action was filed against the same parties served in the federal suit and alleged an identical cause

of action.”102 Here, the state court action was against a different party and alleged different causes

of action.103 Plaintiff did not bring an employment discrimination claim against Mire in the state




        96
             Id. (quoting Amburgey v. Cohart Refractories Corp., 936 F.2d 805, 810 n. 14 (5th Cir. 1991)).
        97
             Nat'l RR Passenger Corp. v. Morgan, 536 U.S. 101,113 (2002).
        98
             Ramirez v. City of San Antonio, 312 F.3d 178, 183 (5th Cir. 2002) (internal citations omitted).
        99
           Melgar v. T.B. Butler Publ'g Co., Inc., 931 F.3d 375, 380 (5th Cir. 2019) (quoting Teemac v. Henderson,
298 F.3d 452, 457 (5th Cir. 2002). See also Manning v. Chevron Chem. Co., LLC, 332 F.3d 874, 880 (5th Cir. 2003)
(citing Blumberg v. HCA Mgmt. Co., 848 F.2d 642, 644 (5th Cir. 1988)).
        100
              Melgar., 931 F.3d at 381 (citing Hood v. Sears Roebuck & Co., 168 F.3d 231, 232 (5th Cir. 1999)).
        101
              Chappell v. Emco Mach. Works Co., 601 F.2d 1295, 1302 (5th Cir. 1979).
        102
              Id. (citing International Union of Electrical Workers v. Robbins & Myers, 429 U.S. 229, 238 (1976)).
        103
              Rec. Doc. 12 at 3.


                                                           13
     Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 14 of 20



court action.104 In fact, Plaintiff specified that she was bringing state claims against Mire in his

personal capacity.105

       The third basis is also inapplicable to the facts of this case. Plaintiff does not allege that the

EEOC mislead Plaintiff about her rights. Accordingly, the Court’s inquiry focuses on the second

basis for equitable tolling––Plaintiff’s alleged lack of awareness of the facts supporting her claim

due to Gulfstream’s intentional concealment. This basis is for equitable tolling mirrors equitable

estoppel.106

       In Manning v. Chevron Chemical Co., LLC, the plaintiff argued, inter alia, that equitable

tolling was proper because his employer allegedly concealed facts supporting his ADA claim.107

Specifically, the plaintiff argued that he was unaware that his alleged disability (his stuttering)

might have affected certain hiring decisions until the company released the notes from the

plaintiff’s interview for the positions, which included negative comments about the plaintiff’s

speech and communication skills.108 The Fifth Circuit reasoned that equitable relief is appropriate

“when the employer’s affirmative acts mislead the employee and induce him not to act within the

limitations period.”109 The Fifth Circuit determined that the plaintiff had not demonstrated

entitlement to equitable relief because he did not allege that his employer “took any action that

might have induced him not to file a charge of discrimination.”110



       104
             Id. at 5.
       105
             Id. at 5, 19.
       106
             See Tyler, 304 F.3d at 391.
       107
             Manning, 332 F.3d at 880.
       108
             Id.
       109
             Id. (citing Ramirez, 312 F.3d at 184; Tyler, 304 F.3d at 391).
       110
             Id.


                                                          14
     Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 15 of 20



        In Ramirez v. City of San Antonio, the plaintiff argued that equitable tolling was warranted

because his employer “led him to believe” that it would place him in another comparable

position.111 The Fifth Circuit instructed that courts should not apply the doctrine of equitable

tolling based solely on the plaintiff’s subjective impressions, but instead must examine “whether

the defendant’s conduct, innocent or not, reasonably induced the plaintiff not to file suit within the

limitations period.”112 Because the plaintiff pointed to no affirmative statement made by his

employer that his transfer was temporary the Fifth Circuit concluded that the district court did not

err in refusing to apply equitable estoppel to the facts of that case.113

        Conversely, in Tyler v. Union Oil Co. of California, the Fifth Circuit held that equitable

estoppel was proper because the employer had induced the plaintiffs from timely filing their

claims.114 There, the employer required its employees to sign release forms that later turned out to

be invalid.115 At trial, the plaintiffs testified that they believed they had signed away all potential

claims and rights under the ADEA.116 The Fifth Circuit concluded that the evidence supported a

finding that the employer should have “unmistakably [] understood,” that the releases would

mislead the plaintiffs.117

        In Rhodes v. Guiberson Oil Tools Division, the Fifth Circuit held that equitable estoppel

should apply to the facts of the case.118 The court found that the facts presented at trial clearly


        111
              Ramirez, 312 F.3d at 183.
        112
              Id. at 184 (quoting Tyler, 304 F.3d at 391).
        113
              Id.
        114
              Tyler, 304 F.3d at 391.
        115
              Id.
        116
              Id.
        117
              Id.
        118
              927 F.2d 876, 880–81 (5th Cir. 1991)


                                                             15
     Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 16 of 20



demonstrated that the defendant concealed facts and misled the plaintiff.119 Specifically,

statements on the plaintiff’s severance form indicating that he may be reinstated and that the

position was eliminated due to a reduction in work force were revealed to be false.120 Instead, the

evidence showed that the employer hired an employee not within the protected age group at a

lower salary.121

       In Clark v. Resistoflex Co., the Fifth Circuit reversed a district court order granting

summary judgment in favor of the employer on an age discrimination claim.122 The Fifth Circuit

determined that there was a genuine issue of material fact in dispute as to whether a letter from the

employer, which conditioned severance benefits upon the employee’s agreement not to undertake

any action derogatory to employer, deterred the employee from filing an EEOC charge. 123 The

Fifth Circuit emphasized that “[a] reasonable trier of fact could [] conclude that [the employer], by

design or with a clear understanding of the consequences, worded the severance agreement in such

a way as to deter [the employee] from asserting his ADEA rights.”124

       In Coke v. General Adjustment Bureau, Inc., the Fifth Circuit ruled en banc that the district

court erred in granting summary judgment in favor of the defendant on the ground that the

plaintiff’s EEOC charge was untimely.125 Drawing reasonable inferences from affidavits in favor

of the plaintiff, the Fifth Circuit noted that the defendant misrepresented its intention to reinstate



       119
             Id.
       120
             Id. at 881.
       121
             Id.
       122
             854 F.2d 762, 769 (5th Cir. 1988).
       123
             Id.
       124
             Id.
       125
             640 F.2d 584, 595 (5th Cir. 1981).


                                                  16
     Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 17 of 20



the plaintiff to one of the defendant’s customers (who wanted plaintiff reinstated), the defendant

knew or should have known that the customer would convey this misrepresentation to the plaintiff,

and the plaintiff reasonably relied on the misrepresentation in not filing his ADEA claim in a

timely fashion.126 The Fifth Circuit concluded that those facts, if proved, would suffice to

demonstrate entitlement to equitable estoppel.127

       In the instant case, Plaintiff alleges that Mire offered her a partnership to grow Gulfstream,

sell it, and share in the profits.128 Plaintiff alleges that Mire used the alleged partnership to force

Plaintiff to remain silent about the discrimination she began to experience in the workplace in

2013.129 Specifically, Plaintiff alleges that Mire’s statements caused her to believe that she “had

no real remedy against the workplace misconduct she was experiencing, but that in any event Mr.

Mire would eventually sell the company, share his profits with [Plaintiff], and then she could

retire.”130 Plaintiff also alleges that Mire indicated it would hamper his efforts to sell the company

if Plaintiff publicly complained about management.131 Because of these misrepresentations,

Plaintiff allegedly believed that her cause of action was against Mire in his personal capacity as

her partner and not against Gulfstream as her employer.132 Additionally, Plaintiff alleges that “Mire

specifically took this position to induce [Plaintiff] into believing that she had no cause of action

against Gulfstream as her employer so that Mire could avoid any administrative or litigation claims



       126
             Id.
       127
             Id.
       128
             Rec. Doc. 12 at 11.
       129
             Id. at 12, 14.
       130
             Id. at 14.
       131
             Id.
       132
             Id. at 15.


                                                  17
     Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 18 of 20



while attempting to sell Gulfstream.”133 Plaintiff alleges that a private equity firm purchased

Gulfstream in late 2014,134 and Plaintiff’s employment was terminated on September 28, 2015.135

       Based on Mire’s repeated promises, Plaintiff alleges that she “reasonably believed that

Mire’s misconduct towards her, specifically including stripping [Plaintiff] of her clients and

attendant sales-based income, failing to protect her from an unlawful, hostile work environment

created by Gulfstream management; and ultimately terminating [Plaintiff’s] employment with

Gulfstream on September 28, 2015, was done by Mire against [Plaintiff] in his capacity as [her]

partner, and not by Gulfstream as [her] employe[r].”136 Plaintiff alleges that “Mire specifically

intended to dupe [Plaintiff] in this regard, misleading and encouraging [Plaintiff] to believe that

she was his partner specifically to avoid Gulfstream incurring any administrative or litigation

liability as [Plaintiff’s] employer under Title VII and the ADEA, all so that Mr. Mire could more

easily sell Gulfstream to reap the financial windfall for himself.”137 Plaintiff alleges that she

diligently pursued her claims against Mire in state court for four years because she “so strongly

believed that Mr. Mire had engaged in these unlawful employment actions” as Plaintiff’s

partner.138 After receiving a negative ruling from the Louisiana Fifth Circuit Court of Appeal “on

the predicate issue of whether her causes of action sounded in tort or contract versus her




       133
             Id.
       134
             Id. at 10.
       135
             Id. at 16.
       136
             Id. at 19.
       137
             Id.
       138
             Id. at 19, 22.


                                                18
      Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 19 of 20



employment status, [Plaintiff asserts that] she did not rest on her case but immediately filed a

Charge of Discrimination with the EEOC.”139

        Accepting these allegations as true, as the Court must on a Rule 12(b)(6) motion to dismiss,

Plaintiff has alleged facts to show: (1) Mire offered her a partnership to grow Gulfstream, sell it,

and share in the profits; (2) Mire specifically used the “partnership” to force Plaintiff to remain

silent about the alleged discrimination; (3) because of these misrepresentations Plaintiff believed

that her cause of action was against Mire in his personal capacity as her partner; and (4) Plaintiff

diligently pressed her claims against Mire in state court. Defendants argue that Plaintiff could have

pursued an EEOC charge against Gulfstream while simultaneously pursuing her state law claims

against Mire. However, Plaintiff alleges that she was not aware that her firing was the result of

discrimination. Instead, Plaintiff alleges that she believed Mire had breached an implicit

partnership agreement with Plaintiff. Defendants argue that this claim is not credible because Mire

sold the company in late 2014, and Plaintiff was not terminated until September 28, 2015.

However, resolution of this issue would require the Court to make a credibility determination as

to whether it was reasonable for Plaintiff to believe that she was in a partnership with Mire. The

Court cannot resolve credibility issues on a Rule 12(B)(6) motion to dismiss.140 Therefore, this

issue must be addressed at a later stage of this litigation.




        139
              Id. at 22.
        140
            See Ramirez v. Escajeda, 921 F.3d 497, 501 (5th Cir. 2019); Brewer v. Wilkinson, 68 F.3d 470 (5th Cir.
1995) (“The district court’s dismissal pursuant to Rule 12 (b)(6) following the Spears hearing could not have been
based on a credibility determination in favor of the defendants.”).


                                                       19
     Case 2:20-cv-00386-NJB-KWR Document 45 Filed 02/17/21 Page 20 of 20



                                                  V. Conclusion

       For the reasons discussed above and viewing the allegations most favorably to Plaintiff,

Plaintiff has alleged rare and extraordinary circumstances that could justify a finding of equitable

estoppel or equitable tolling. The Court cannot weigh the credibility of Plaintiff’s claims on a Rule

12(b)(6) motion to dismiss. Additionally, the Fifth Circuit instructs district courts to avoid

mechanical application of the equitable tolling rules as the issue presents an “equitably, often fact-

intensive inquiry.”141 Therefore, this issue must be addressed at a later stage of these proceedings.

Accordingly,

       IT IS HEREBY ORDERED that Defendant Gulfstream Services, Inc.’s “Motion to

Dismiss Plaintiff’s First Amended, Restated and Superseding Complaint”142 is DENIED.

       IT IS FURTHER ORDERED that Defendant’s “Motion to Stay Pending Decision on

Motion to Dismiss Plaintiff’s First Amended, Restated and Superseding Complaint”143 is

DENIED AS MOOT.
                                                          17th
       NEW ORLEANS, LOUISIANA, this ________ day of February, 2021.



                                                       _________________________________________
                                                       NANNETTE JOLIVETTE BROWN
                                                       CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT




       141
             Palacios, 723 F.3d at 605 (internal citations and quotation marks omitted).
       142
             Rec. Doc. 17.
       143
             Rec. Doc. 18.


                                                          20
